CROTHERS, Justice,
concurring specially.
[¶ 16] I agree with the majority’s consent analysis. Majority Opinion at ¶¶ 7-8. I also might agree exigent circumstances permitted warrantless entry into the home. See Majority Opinion at ¶¶ 9-10. However, upon affirming the search based on consent, analysis of exigent circumstances is dicta, which should be avoided for reasons already recorded. See Sandberg v. American Family Ins. Co., 2006 ND 198, ¶¶ 19-21, 722 N.W.2d 859 (Crothers, J., concurring specially).
[¶ 17] Daniel J. Crothers